Citation Nr: 1018357	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  07-08 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for skin lesions/skin 
cancer of the ears and arms.

2.  Entitlement to service connection for 
pulmonary/respiratory disability, claimed as due to asbestos 
exposure.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to June 
1976.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2006 rating decision in which the RO denied 
claims for service connection for hearing loss, tinnitus, 
skin cancer, pulmonary/respiratory disability, claimed as due 
to asbestos exposure and non-Hodgkin's lymphoma, and denied 
entitlement to a TDIU.   In August 2006, the Veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in October 2006 and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in February 2007.    

In a February 2009 rating decision, the RO granted service 
connection for non-Hodgkin's lymphoma.  Accordingly, this 
matter is no longer on appeal.  

The Board's decision on the claims for service connection for 
skin cancer and respiratory disability is set forth below.  
The matters of entitlement to service connection for hearing 
loss, tinnitus and entitlement to a TDIU are addressed in the 
remand following the order; these matters are being remanded 
to the RO, via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran when further 
action, on his part, is required. 


FINDINGS OF FACT

1.   All notification and development actions needed to 
fairly adjudicate each claim herein decided have been 
accomplished.

2.  There is no competent, persuasive evidence that the 
Veteran has skin cancer, or that his current skin problems, 
identified as seborrheic keratosis and actinic keratosis, are 
medically related d to service.   

3.  Competent and persuasive evidence establishes that the 
Veteran does not have current pulmonary/respiratory 
disability due to asbestos exposure.  


CONCLUSION OF LAW

1.  The criteria for service connection for skin lesions/skin 
cancer of the ears and arms are not met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  The criteria for service connection for 
pulmonary/respiratory disability, claimed as due to asbestos 
exposure are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a February 2006 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate claims for service 
connection for respiratory disability, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
This letter also requested that the appellant submit any 
evidence in his possession pertinent to the claims on appeal, 
consistent with Pelegrini and the version of 38 C.F.R. § 
3.159 then in effect.  

In a subsequent April 2006 letter, the RO provided the 
Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  The August 2006 RO rating decision 
reflects the RO's initial adjudication of the claims after 
issuance of the February 2006 and April 2006 letters.

Post rating, a February 2008 letter provided notice to the 
Veteran regarding what information and evidence was needed to 
substantiate claim for service connection for skin 
disability.  This letter again reiterated what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA, requested 
that the appellant submit any evidence in his possession, and 
provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  

Although the February 2008 letter was issued after both the 
August 2006 rating decision and the October 2006 SOC, the 
timing of this notice is not shown to prejudice the Veteran.  
Notably, subsequent to the notice, the Veteran's 
representative submitted April 2010 argument in favor of the 
Veteran's claims, including the claim for service connection 
for skin disability, which specifically cited provisions 
governing entitlement to service connection (i.e., 38 C.F.R. 
§ 3.303, 3.304).  Such argument reasonably establishes that 
the representative had actual knowledge of the type of 
evidence necessary to substantiate the claim for service 
connection for skin disability.  Thus, the Veteran, through 
his representative, is shown to have actual knowledge of what 
the evidence must show.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007) (holding that an error in the content 
of VCAA notice may be cured by actual knowledge on the part 
of the claimant).  The Board also notes that the Veteran was 
given a sufficient opportunity to submit additional evidence 
after the February 2008 letter was issued, as the appeal was 
not subsequently certified to the Board until May 2008.   
    
The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
service medical records, VA medical records, records from the 
Newport Naval Medical Center, private medical records, and 
the reports of a June 2006 VA audiology evaluation and a July 
2006 VA respiratory examination.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran, and by his representative 
on his behalf. 

The Board finds that no additional RO action prior to 
appellate consideration of any claim herein decided is 
warranted.  In this regard, the Board has considered whether 
a VA examination is necessary in conjunction with the 
Veteran's claim for service connection for skin disability.  
See 38 C.F.R. § 3.159(c)(4).  However, as explained in more 
detail below, here, the Board finds that a VA examination in 
connection with this claim is not necessary, as the evidence 
does not indicate that any current skin disability may be 
associated with any established event, injury, or disease in 
service.  See 38 C.F.R. § 3.159(c)(4).  Notably, the record 
does not contain medical evidence suggesting such an 
association or evidence of continuity of skin symptomatology.  
See Mcclendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 
543 (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Such a determination requires a finding of current disability 
that is related to an injury or disease in service.  Watson 
v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

A.  Skin lesions/skin cancer

The Veteran essentially alleges that his current skin 
problems are related to a twenty year military career spent 
mostly on watch on a ship's bridge in extreme heat without 
protective creams and/or clothing.  

Service treatment records reflect that the Veteran had a 
sebaceous cyst excised from his left cheek in March 1967.  
Also, in July 1971, he was seen for moderately severe sunburn 
that was most symptomatic around the ankles.  Additionally, 
in April 1972, he was noted to have a right facial furuncle, 
for which he received treatment with tetracycline and soaks.  
Also, periodic physicals from July 1972 and March 1974 
reflect findings of normal skin and simply note the presence 
of mole on the left side of the chest and a mole on the left 
lumbar spine.  On June 1976 retirement examination, the 
Veteran's skin was found to be normal.  

An October 2002 private dermatology clinic note reflects that 
the Veteran was seen for changes in moles on his back.  He 
was noted to have several waxy brown papules on the back and 
arms.  The diagnostic impression was seborrheic keratosis.  A 
subsequent May 2004 progress note reflects that the Veteran 
was found to have papules on the top of his head, on the 
right ear and on his upper body.  An April 2006 note reflects 
that the Veteran had actinic lesions removed from his ears 
and the top of his head.  

Although the foregoing evidence does not indicate clearly 
that the Veteran has skin cancer, it does appear to reflect 
that he may have some level of current skin disability in the 
form of seborrheic keratosis and actinic lesions.  However, 
regarding manifestation of skin disability in service, the 
service treatment records do not reflect any skin problems 
subsequent to 1972, and on June 1976 retirement examination, 
the Veteran's skin was found to be normal.  Accordingly, it 
is not shown that any chronic skin disability became manifest 
in service.    

Post service, the first indicia of skin disability referenced 
in the record was in October 2002, approximately 26 years 
after the Veteran's discharge from service.  The Board notes 
that the passage of so many years between discharge from 
active service and objective documentation of a claimed 
disability is a factor that tends to weigh against a claim 
for service connection.  Maxson v. Gober, 230 F. 3d 1330, 
1333 (Fed. Cir. 2000).

Moreover, there is no medical evidence or opinion currently 
of record that supports a finding that any current seborrheic 
keratosis and/or actinic lesions is/are medically related to 
service, to include sun and heat exposure therein, as 
alleged.  Significantly, neither the Veteran nor his 
representative has presented or identified any existing 
evidence or opinion supporting such a nexus.  

B.  Pulmonary/respiratory disability, claimed as due to 
asbestos exposure

The Veteran essentially alleges that his current respiratory 
problems, which he has described as intermittent, non-
productive cough and dyspnea on exertion, are due to exposure 
to asbestos while serving aboard numerous ships during 
service.   
 
There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestos-related 
diseases.  However, in 1988, VA issued a circular on 
asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
have since been included in VA's Adjudication Procedure 
Manual, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005) and Part 
IV.ii.1.H.29.a (Sept. 29, 2006).  Also, an opinion by VA's 
Office of General Counsel discussed the development of 
asbestos claims.  See VAOPGCPREC 4-00.  VA must analyze the 
Veteran's claim of entitlement to service connection for 
asbestos-related disease under these administrative protocols 
using the following criteria.  Ennis v. Brown, 4 Vet. App. 
523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).

The Adjudication Procedure Manual contains guidelines for the 
development of asbestos exposure cases.  They indicate that 
inhalation of asbestos fibers can result in fibrosis and 
tumors, and produce pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of the pleura and peritoneum, and 
cancer of the lung, gastrointestinal tract, larynx, pharynx 
and urogenital system (except the prostate), with the most 
common resulting disease being interstitial pulmonary 
fibrosis (asbestosis).  The manual also acknowledges that 
high exposure to asbestos and a high prevalence of disease 
have been noted in the manufacture and servicing of friction 
products, such as clutch facings and brake linings.  Also 
noted is that the latent period varies from 10 to 45 or more 
years between first exposure and development of disease.  
Also of significance is that the exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease).

Additionally, the manual provides that VA must determine 
whether military records demonstrate evidence of asbestos 
exposure in service; whether there is pre-service and/or 
post-service evidence of occupational or other asbestos 
exposure; and then make a determination as to the 
relationship between asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information pertinent to the veteran.  See also VAOPGCPREC 4- 
2000 (April 13, 2000); Ashford v. Brown, 10 Vet. App. 120, 
123-24 (1997) (while holding that the Veteran's claim had 
been properly developed and adjudicated, the Court indicated 
that the Board should have specifically referenced the DVB 
Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).

The Board also points out that the pertinent parts of the 
manual guidelines on service connection in asbestos-related 
cases are not substantive rules, and that there is no 
presumption that a veteran was exposed to asbestos in 
service.  See Dyment v. West, 13 Vet. App. 141 (1999), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
VAOPGCPREC 4-2000.

Considering the claim in light of the above, the Board finds 
that the evidence of record supports a finding that the 
Veteran does not have an asbestos-related disease-even 
assuming that he was exposed to asbestos during his naval 
service.  

The Veteran's service treatment records do not reflect any 
findings of asbestos- related disease in service.  Clinical 
findings for the lungs and chest during all of the Veteran's 
periodic examinations during service and on his June 1976 
retirement examination were normal.

Post service, an October 1999 VA chest X-ray report and a 
November 1999 VA chest CT scan reflect findings of multiple 
pleural based masses and a possible granuloma in the left 
lung.  However, these findings were not attributed to 
asbestos- related disease.  Instead, a subsequent November 
1999 thorascopy and excision biopsy determined that there was 
no evidence of mesathelioma and that the masses demonstrated 
a non-Hodgkin's lymphoma.  Subsequent private chest X-rays 
reports from October 2002 and May 2003 reflect findings of no 
evidence of active disease within the chest.

Moreover, on July 2006 VA respiratory examination,  the 
examiner, after reviewing the claims file, taking a patient 
history, examining the Veteran, taking a chest X-ray and 
conducting pulmonary function testing, specifically found 
that there was no objective evidence of asbestos related lung 
disease, including asbestosis and mesothelioma.  The examiner 
noted that there was no evidence of asbestos exposure on 
chest X-ray or the prior CAT scan.  The examiner also 
indicated that there were no pleural plaques noted, and that 
the Veteran's chest X-ray and pulmonary function tests were 
normal.    

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. §§ 
1110; 1131.  Thus, where, as here, competent and persuasive 
medical evidence establishes that the Veteran does not have 
the disability for which service connection is sought-here, 
an asbestos related disease-there can be no valid claim for 
service connection predicated on any such exposure to 
asbestos during service.  See Gilpin v. West, 155 F. 3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

C.  Both claims

In addition to the medical evidence, in adjudicating each 
claim for service connection, the Board has considered the 
other assertions advanced by the Veteran, and those advanced 
by his representative, on his behalf.  However, to whatever 
extent these assertions are being offered to establish 
current disability, or a nexus between a current disability 
and service, such evidence must fail.  Matters of diagnosis 
and etiology are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the appellant and his representative are not 
shown to be other than laypersons without the appropriate 
training and expertise, neither is competent to render a 
probative (i.e., persuasive) opinion the medical matters upon 
which these claims turn.  See, e.g., Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Hence, any such 
lay assertions as to medical nexus or medical diagnosis have 
no probative value.

For all the foregoing reasons, the claims for service 
connection for skin lesions/skin cancer and for 
pulmonary/respiratory disability, claimed as due to asbestos 
exposure, must be denied.  In arriving at the decision to 
deny each claim, the Board has considered the applicability 
of the benefit-of-the- doubt doctrine.  However, as no 
competent, probative evidence supports the claim for skin 
lesions/skin cancer, and the preponderance of the evidence is 
against the claim for pulmonary/respiratory disability, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).





ORDER

Service connection for skin lesions/skin cancer of the ears 
and arms is denied.

Service connection for pulmonary/respiratory disability, 
claimed as due to asbestos exposure, is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims for service connection for hearing loss 
and tinnitus, and entitlement to a TDIU, is warranted.

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

In this case, the Veteran's service treatment records (STRs) 
are unremarkable for hearing loss during service.  The Board 
notes, however, that the absence of in-service evidence of 
hearing loss is not fatal to a claim for service connection.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Competent evidence of a current hearing loss disability 
(i.e., one meeting the requirements of section 3.385, as 
noted above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

The Veteran has alleged that he has current hearing loss and 
tinnitus due to exposure to weapons fire during his years of 
naval service aboard destroyers.  He has also indicated that, 
post discharge, he was exposed to noise from equipment such 
as forklifts while working as a facilities director.  

On June 2006 VA audiological evaluation, the Veteran was not 
found to have a hearing loss disability by VA standards.  In 
contrast, a subsequent September 2006 audiological evaluation 
report from the Newport Naval Ambulatory Care center reflects 
that the Veteran was diagnosed with sensorineural hearing 
loss and the evaluating audiologist recommended hearing aids.  
Also, although it is unclear whether the evaluation was 
conducted according to VA standards, the pure tone threshold 
findings reported do appear to reflect hearing loss to an 
extent recognized as a disability for VA purposes.  The 
September 2006 report does not include an opinion as to 
whether the hearing loss is related to service and there is 
no other medical opinion of record pertaining to a possible 
nexus between any current hearing loss and service.

As regards the tinnitus, the VA audiologist found that the 
Veteran did not report "clinical tinnitus", as he only 
reported experiencing ringing in his ears one time per month 
for a few seconds during the June 2006 audiological 
evaluation.  However, in a subsequent October 2006 statement, 
the Veteran indicated that he was actually experiencing a 
constant high pitched humming/ringing in both ears about 75 
percent of the time.  There is also no medical opinion of 
record pertaining to a possible nexus between any current 
tinnitus and service.    

Given the Veteran's reports of in-service noise exposure, the 
conflicting evidence as to whether he may have current 
tinnitus and/or a current bilateral hearing loss disability 
to an extent recognized as a disability by VA standards, the 
Veteran's assertions as to a relationship between current 
hearing loss and tinnitus, and service, and the absence of 
any current medical opinion on the question of nexus, the 
Board finds that further examination and medical opinion is 
needed to resolve these claims for service connection.  See 
38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2009); McLendon, 20 Vet. App. 79, 81 (2006).

Accordingly, the RO should arrange for the Veteran to undergo 
a VA Ear, Nose and Throat (ENT) examination (with 
audiological testing) by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby notified that 
failure to report to the scheduled examination and/or 
testing, without good cause, may result in a denial of the 
claim for service connection (as the original claim will be 
adjudicated on the basis of the evidence of record).  See 38 
C.F.R. § 3.655.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the Veteran 
fails to report to the scheduled examination and/or testing, 
the RO should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the date and time of the 
appointment(s) sent to him by the pertinent VA medical 
facility.

Further, to ensure that all due process requirements are met, 
the RO should also give the appellant another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal.  The RO's letter to the appellant should explain that 
he has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2009) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for 
which the appellant provides sufficient information and, if 
necessary, authorization, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  

As a final matter, the Board also points out that, as any 
decision with respect to the claims for service connection 
for hearing loss and/or tinnitus may affect the Veteran's 
claim for a TDIU, this claim is inextricably intertwined with 
the claims for service connection.  See Parker v. Brown, 7 
Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision 
cannot be rendered unless both are adjudicated).  As the 
claims should be considered together, it follows that, any 
Board action on the TDIU claim, at this juncture, would be 
premature.  Hence, a remand of this matter is warranted, as 
well.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims for service connection for 
bilateral hearing loss and tinnitus, and 
for a TDIU.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. 
§ 3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's 
response has expired, the RO should 
arrange for the Veteran to undergo a VA 
ENT examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the Veteran, and the report of 
the examination should include discussion 
of the Veteran's documented medical 
history and assertions.  Audiometric and 
speech discrimination testing should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report) and all clinical findings should 
be reported in detail.

Based on the results of audiometric and 
speech discrimination testing, the 
physician should specifically indicate, 
for each ear, whether the Veteran 
currently has hearing loss to an extent 
recognized as a disability for VA 
purposes (i.e., an auditory threshold in 
any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz of 40 decibels or 
greater; or an auditory threshold for at 
least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels 
or greater; or speech recognition scores 
using the Maryland CNC Test of less than 
94 percent).  The examiner should also 
indicate whether the Veteran has 
tinnitus.  

Then, with respect to each diagnosed 
disability, the physician should offer an 
opinion, consistent with sound medical 
principles, and in light of the Veteran's 
documented medical history and 
assertions, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that such 
disability is the result of injury or 
disease incurred or aggravated in 
service, to particularly include alleged 
noise exposure/acoustic trauma therein.

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the Veteran fails to report to the 
scheduled examination and/or testing, the 
RO must obtain and associate with the 
claims file (a) copy(ies) of any 
notice(s) of the date and time of the 
appointment(s) sent to him by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
service connection for bilateral hearing 
loss and tinnitus, as well as the laim 
for a TDIU, in light of all pertinent and 
legal authority.  

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment. The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009). 



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


